Citation Nr: 0013722	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-03 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358 for chronic hepatitis, claimed 
as secondary to prescribed medication at the direction of the 
Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to November 
1966.  

This matter arises from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran is currently service connected for a skin 
disorder diagnosed as acne.  

2.  The veteran has been diagnosed with chronic hepatitis-C.  

3.  The veteran has been taking VA-prescribed Minocycline for 
his service-connected acne.  

4.  The veteran has produced medical evidence of a nexus or 
link between his VA-prescribed Minocycline and his diagnosed 
chronic hepatitis-C.  


CONCLUSION OF LAW

The veteran's claim for entitlement to disability 
compensation under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
for chronic hepatitis, claimed as secondary to medication 
prescribed at the direction of the Department of Veterans 
Affairs is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38 of the United States Code, Section 1151 provides 
that, where a veteran suffers from an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. § 3.358 
(1999).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event that was not 
reasonably foreseeable.  However, those amendments only apply 
to claims for compensation under 38 U.S.C.A. § 1151, which 
were filed on or after October 1, 1997).  See VAOPGPREC 40-97 
(Dec. 31, 1997).  Accordingly, as the veteran filed the claim 
upon which this appeal is based in May 1995, the only 
consideration before the Board with respect to this issue is 
whether the veteran's hepatitis C was the result of VA 
hospitalization or medical treatment.  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of  § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 465, 469 (1994).  

In the present case, it is well established that the veteran 
currently has chronic hepatitis C.  He was noted to have 
elevated liver function tests in December 1981, and was 
formally diagnosed with hepatitis C in March 1983 at the 
Bloomington Hospital.  His diagnosis of chronic hepatitis C 
has remained constant to the present time.  The veteran 
initially claimed that his chronic hepatitis C was caused as 
a result of surgeries undergone at a VA medical center (VAMC) 
in October 1986 and May 1987.  This claim had been previously 
denied in October 1991, largely on the basis of a letter 
submitted by Thomas Hrisomalos, M.D., dated in September 
1991.  Dr. Hrisomalos stated, in pertinent part, that based 
upon his review of the relevant medical evidence, the 
veteran's hepatitis C preexisted any surgery performed by the 
VA, and was not incurred due to or aggravated by any VA 
medical treatment.  

The veteran's new claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 was denied by an August 1996 rating 
decision.  By that decision, it was determined that the 
veteran had not submitted any new evidence in support of his 
claim, and that previously submitted evidence showed that his 
chronic hepatitis was not incurred as the result of VA 
medical treatment, surgery, or hospitalization.  That rating 
decision is the subject of the present appeal.  

However, with his notice of disagreement, the veteran 
submitted several medical treatises and medical journal 
articles showing that an anti-acne drug, Minocycline, could 
cause or aggravate chronic hepatitis C.  The veteran had 
previously been service connected for acne in February 1988, 
and had been prescribed Minocycline by his treating VA 
physicians as early as December 1984.  The treatment records 
show that he continued to take VA prescribed Minocycline in 
varying dosages as late as September 1994.  The veteran now 
contends that his chronic hepatitis was either incurred due 
to or was aggravated by his VA prescribed Minocycline which 
had been used to treat his service-connected acne.  

The veteran underwent a VA rating examination in August 1997.  
At that time he was noted to be taking 25 milligrams (mg) of 
Minocycline twice daily.  The examiner stated that after 
reviewing the veteran's claims file and after clinical 
evaluation, it was his opinion that the veteran had 
hepatomegaly secondary to chronic hepatitis.  The examiner 
stated that the veteran's diagnosis of hepatitis C would 
"most probably not be secondary" to his VA prescribed 
Minocycline.  The examiner went on to state that the nature 
of the veteran's hepatitis C was of a yet unknown origin, and 
would "be less likely from Minocycline."  The examiner did 
not offer any substantive basis or medical rationale for that 
assertion.  

In support of his claim, the veteran submitted a letter dated 
in February 1998 from Dr. Hrisomalos.  Dr. Hrisomalos stated 
that the veteran was contending that he had taken VA 
prescribed Minocycline for acne since 1981, and that it had 
contributed to his chronic hepatitis by exacerbating his 
liver function tests.  Dr. Hrisomalos went on to state that 
it was well known that in patients with chronic hepatitis C 
infections that other hepatotoxins exacerbate and worsen the 
abnormal liver function tests and worsen the patients' 
clinical conditions. According to Dr. Hrisomalos, the 
association of autoimmune hepatitis with Minocycline was now 
a well-recognized complication of that medication, and he 
offered his belief that Minocycline "could have certainly 
played a contributory role" in the veteran's hepatitis.  Dr. 
Hrisomalos offered six separate references from medical 
journals to support his assertions.  

An additional letter received from Dr. Hrisomalos, dated in 
April 1998, addressed the issue of possible hepatitis 
incurrence due to alcohol consumption.  Dr. Hrisomalos stated 
that he had first seen the veteran in 1991 and had reviewed 
his medical records dating back to the early 1970s.  He 
offered that he did not know of any history nor did he see 
any evidence of a history of alcohol abuse in the veteran's 
medical records.  In addition, Dr. Hrisomalos stated that a 
VA treatment records dated in August and November 1997 
included notations to the effect that the veteran was an 
occasional drinker, and that in his view such consumption 
could not be reasonably construed as "alcohol abuse" per 
se.  Further, he offered that such levels of alcohol 
consumption as reflected in the veteran's medical treatment 
records should not have been responsible for his diagnosed 
liver disease.  

The Board has reviewed this evidence, and concludes that the 
veteran has a diagnosed chronic liver disorder, hepatitis C, 
which has been linked by medical evidence to VA prescribed 
Minocycline, to treat a service-connected acne disorder.  
Accordingly, the Board finds that the veteran has satisfied 
the medical nexus requirements, and has completed a well-
grounded claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic hepatitis.  The 
February and April 1998 statements received from Dr. 
Hrisomalos contain his conclusions that the veteran's 
diagnosed hepatitis C was at least exacerbated by VA 
prescribed Minocycline, and that the veteran's liver disorder 
was not the result of alcohol consumption.  The Board finds 
that such evidence is sufficient to satisfy the nexus 
requirement.  

However, in light of the VA rating examiner's opinion, 
rendered in August 1997, that VA prescribed Minocycline was 
not the cause of the veteran's hepatitis C, the Board finds 
that additional evidentiary development is required.  The 
Board notes that Dr. Hrisomalos did not assert that the 
veteran's hepatitis C was actually caused by Minocycline, but 
rather that the VA prescribed medication exacerbated or made 
the hepatitis chronic.  There appears to be some question as 
to whether, assuming the veteran's hepatitis was affected or 
exacerbated to some degree by VA prescribed Minocycline, such 
effects or exacerbations were permanent, or were rather some 
sort of acute or transient effects.  Accordingly, the Board 
finds that additional development is necessary in order that 
the case can be properly adjudicated.  The additional 
development will be addressed in the REMAND portion of this 
decision.  



ORDER

The veteran's claim for entitlement to disability 
compensation under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
for chronic hepatitis, claimed as secondary to medication 
prescribed at the direction of the VA, is well grounded, and 
to this extent only, the appeal is granted.  


REMAND

Given that the veteran's claim for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 et al 
has been determined to be well grounded, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
clearly been diagnosed with chronic hepatitis C, and has 
presented competent medical evidence of a nexus between the 
diagnosed hepatitis C and treatment rendered by the VA.  

As noted, the veteran was found to have elevated liver 
function tests in December 1981, and was formally diagnosed 
with hepatitis C in March 1983.  The Board observes that in 
January 1991, the veteran was diagnosed with chronic 
hepatitis, and at that time, was noted to have a history of 
what was characterized as alcohol use and abuse.  However, 
alcohol abuse does not appear to have been mentioned since 
that time in the clinical treatment records.  In any event, 
Dr. Hrisomalos has submitted a letter dated in February 1998, 
stating that it was his belief that the veteran's hepatitis C 
was aggravated or exacerbated by his VA prescribed 
medication.  He has further offered, by letter of April 1998, 
that he does not believe that the level of consumption of 
alcohol as noted in the medical treatment records would have 
contributed to or caused the veteran's chronic hepatitis C.  

An earlier opinion, contained in the report of an August 1997 
VA rating examination suggests that the veteran's diagnosed 
hepatitis C was not incurred due to VA prescribed 
Minocycline.  However, none of the medical evidence has 
addressed the issue of whether the veteran's hepatitis C was 
permanently aggravated by Minocycline, assuming that the VA 
prescribed drug had any effect on his hepatitis.  
Accordingly, the Board finds further development is warranted 
here.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file all 
records pertaining to treatment for the 
veteran's hepatitis dated since the time 
of the last such request for information.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate 
specialist(s) to determine the nature and 
etiology of his diagnosed chronic 
hepatitis C, and specifically to 
determine what effect (if any) his VA 
prescribed Minocycline may have had on 
that disorder.  The examining physicians 
are to offer an opinion as to whether the 
veteran's hepatitis C was permanently 
aggravated by his VA prescribed 
Minocycline, or whether, if such 
exacerbations were found to have 
occurred, any aggravation was acute or 
transient in nature.  All studies and 
tests deemed necessary should be 
conducted.  In addition, the veteran's 
claims files should be made available to 
the examiners for review in advance of 
any scheduled examinations.  Complete 
rationales for all opinions expressed 
should be provided in the typewritten 
examination report.  


3.  After ensuring compliance with the 
directives set forth above, the RO should 
then adjudicate the veteran's claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 et al, 
for chronic hepatitis claimed as 
secondary to medication prescribed at the 
direction of the VA, on the basis of all 
available relevant evidence.  If the 
benefits sought are not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and his 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



